Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 17/422,019 filed 7/9/21. Claims 1-13 are pending with claims 1, 6 and 13 in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-9 and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishiyama US 2016/0048730 A1.
Ishiyama teaches:
With respect to claim 1, A system comprising: a memory containing program instructions; and a processor coupled to the memory, wherein the processor is configured to execute the program instructions to: acquire an image of an n-dimensional symbol; capture an image of a random first 

With respect to claim 3, The system according to claim 1, wherein the process is further configured to transmit a registration request including the image of the n-dimensional symbol and the image of the first pattern (paragraphs 0010, 0066, 0080, 0089).  

With respect to claim 5, The system according to Claim 1, wherein the processor is configured to, in the acquiring, acquire an image of a display screen on which the image of the n-dimensional symbol is displayed and extract the image of the n-dimensional symbol from the acquired image of the display screen (paragraphs 0107, 0198, 0234).  

With respect to claim 6, A method comprising: acquiring an image of an n-dimensional symbol; acquiring an image of a random first pattern provided on a surface of an object by using a first camera; storing the image of the n-dimensional symbol and the image of the first pattern into a storage in a manner that the 

With respect to claim 7, The method according to Claim 6, wherein the storage is provided on cloud.  

With respect to claim 8, The method according to Claim 6 comprising: transmitting a registration request including the image of the n-dimensional symbol and the image of the first pattern to a server; and executing the process of the registering a process of the storing in the server (paragraphs 0010, 0066, 0080, 0089).  

With respect to claim 9, The method according to Claim 6, comprising: transmitting the image of the second pattern to a server; and executing a process of the matching in the server (fig. 4-8; paragraphs 0068-0074; 0082-0086 teach capturing an image of a pattern on an object to match to stored registered image characteristics in database then returns a check result and transmits the information to the request source to enable certification and identification of a part or product).  



With respect to claim 13, A non-transitory computer-readable recording medium on which a program is recorded, the program comprising instructions for causing a computer to execute: a process of acquiring an image of an n-dimensional symbol; a process of acquiring an image of a random first pattern provided on a surface of an object by using a first camera; a process of storing the image of the n-dimensional symbol and the image of the first pattern in a manner that the images are associated with each other (fig. 4-8; paragraphs 0064-0067; 0094-0100 teach capturing an image of a QR code and a textured pattern and stores them in an identification database after they are associated with each other); a process of acquiring an image random second pattern provided on a surface of an object by using a second camera; a process of matching the image of the second pattern against the image of the first pattern; and a process of displaying the image of the n-dimensional symbol stored in the storage in association with the image of the first pattern that matches the image of the second pattern on display device (fig. 4-8; paragraphs 0068-0074; 0082-0086 teach capturing an image of a pattern on an object to match to stored registered image characteristics in database then returns a check result and transmits the information to the request source to enable certification and identification of a part or product).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiyama US 2016/0048730 A1 in view of Nair US 10,140,492 B2.
The teachings of Ishiyama have been discussed above.
Ishiyama teaches an authentication system with storage for image and reference data but fails to specifically teach:
With respect to claim 2, The system according to Claim 1, wherein the storage is provided on cloud.  

However, Nair teaches an authentication system with storage for image and reference data wherein the storage is provided on cloud (col. 4, lines 39-48; col. 6, lines 44-58; col. 11, lines 34-40; col. 12, lines 18-22 and 29-40). 

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Ishiyama to store the authentication information on cloud, as taught by Nair, as an obvious matter of design choice that is well-known and widely utilized with the benefits of improved storage capacity, automated backups of data, the ability to remotely update and sync files and to share files easily. 

Claims 4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiyama US 2016/0048730 A1 in view of Kudo et al. US 2019/0005326 A1.
The teachings of Ishiyama have been discussed above.
Ishiyama fails to specifically teach:
With respect to claim 4, The system according to claim 1, wherein the processor is further configured to display a message prompting to draw a dot on an object as the first pattern by using a writing implement on the display device. 

With respect to claim 10 and all its dependencies, The method according to claim 6, wherein the first pattern and the second pattern are dots drawn in ink on the object.

With respect to claim 11, The method according to claim 6, further comprising displaying a message prompting to draw the first pattern on the object on the display device.

However, Kudo teaches:
With respect to claim 4, The system according to claim 1, wherein the processor is further configured to display a message prompting to draw a dot on an object as the first pattern by using a writing implement on the display device (paragraphs 0204-0208, 0221-0222). 

With respect to claim 10 and all its dependencies, The method according to claim 6, wherein the first pattern and the second pattern are dots drawn in ink on the object (paragraphs 0221-0222).



Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Ishiyama to use a drawn dot as the pattern, as taught by Kudo, as an obvious matter of design choice that increases usability of the device which potentially increases profits by allowing it to be used by anyone for personal authentication and management of personal belongings (paragraph 0223) and allows for an attachment of an individual identifier to a small object or component which has no space to print a barcode (paragraph 0209). It would have been obvious to one of ordinary skill in the art to display a message prompting a user to draw a dot as an obvious matter of design choice in order to provide visual instructions to ensure the item or product is successfully marked with an identifier. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH